04/16/2020
                 IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                             Assigned on Briefs March 4, 2020

                                      IN RE MADUX F.

                    Appeal from the Juvenile Court for Roane County
                        No. 2019-JC-25     Terry Stevens, Judge
                       ___________________________________

                              No. E2019-01535-COA-R3-PT
                         ___________________________________

This is an appeal of an order terminating a mother’s parental rights. The trial court found
that three grounds for termination were proven against the mother and concluded that
terminating her rights was in the minor child’s best interests. Although we vacate one
ground for termination due to the trial court’s failure to consider all required elements of
the statutory ground, we otherwise affirm the termination order.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed
                                  and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which JOHN W. MCCLARTY
and W. NEAL MCBRAYER, JJ., joined.

Jason R. Hines, Kingston, Tennessee, for the appellant, Tiffany S.

Herbert H. Slattery, III, Attorney General and Reporter; Lexie A. Ward, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

                                           OPINION

                   BACKGROUND AND PROCEDURAL HISTORY

        Appellant Tiffany S.1 (“Mother”) is the mother of the minor child at issue in this
appeal. The Appellee is the Tennessee Department of Children’s Services (“the
Department”). As is clear from our review of the record, the present litigation is not the
first time the Department has gotten involved in the lives of Mother and the minor child.

       1
          This Court has a policy of protecting children’s identities in parental termination cases.
Therefore, when appropriate, we will present certain names by their initials.
The Department’s initial involvement and the child’s removal

        On a previous occasion, the child was removed from Mother’s care and eventually
placed with temporary custodians. This first instance of the Department’s involvement
was a result of Mother’s having drug issues. The record reflects that the temporary
custodians ultimately released custody of the child to their son,2 who subsequently
wanted to release custody of the child to Mother. Although Mother was not then found to
be in compliance with certain court requirements, she was nonetheless given a temporary
trial home placement.

       This trial home placement directly precipitated the Department’s present
involvement. On March 5, 2018, after Mother was shown to still not be in compliance
with the requirements of a previous court order, the trial home placement was revoked by
order of the Roane County Juvenile Court (“the trial court”), and custody of the child was
placed with the Department.         A subsequently-entered family permanency plan
specifically detailed Mother’s noncompliance as the basis for placing the child in the
Department’s custody, and it emphasized her failure to stay drug-free, among other
concerns:

        The court did give [Mother] a 60-day temporary trial home placement to
        come in compliance. The trial home placement was revoked due to her
        inability to come into compliance with the court. The previous custodian
        was not present in court. Therefore, the court placed [the child] into the
        Department of Children[’]s Services[’] custody. [Mother’s] inability to
        provide negative drug screens for at least a 6 month period, stable housing
        and a safe environment for [the child] are major concerns.

The child was later adjudicated dependent and neglected by an order entered on April 2,
2018.

        The record reflects that two permanency plans were entered in the wake of the
child’s removal. The first permanency plan, which was created on March 27, 2018 and
later ratified on April 16, 2018, placed a number of requirements on Mother. At the
forefront of concern was Mother’s ability to remain free from drugs and provide a safe
home. The specific responsibilities of Mother under the plan were as follows: resolve
legal issues and not incur any new charges; complete a mental health and alcohol and
drug assessment and follow all recommendations; submit to a hair follicle or nail bed test;
submit to random drug screens and pill counts; have drug screens with negative results;

        2
          Although the record does not shed light on the specific identities of the temporary custodians, it
appears that the referenced temporary custodians may have been Mother’s parents. The record does
indicate that the “son” to whom the child was released prior to the trial home placement was Mother’s
brother.
                                                   -2-
maintain housing and comply with random home visits by the Department and service
providers; participate in meetings, court hearings, and appointments; obtain and maintain
legal income; pay child support; and participate in parenting classes and demonstrate
parenting skills.

        The second permanency plan, which was created on September 3, 2018 and
ratified on October 15, 2018, contained some of the same requirements as the first plan,
but it also added new requirements, including the following: provide transportation to and
from visits; provide diapers, snacks, and other items as directed by the visitation
supervisor; be on time to visits; refrain from discussing adult matters at visits; refrain
from using foul language at visits; complete applications for housing; provide proof of
housing; provide receipts of paid monthly rent or mortgage and utilities; develop a
transportation plan; submit proof of employment or source of income; and maintain
contact with the Department and provide updates as to changes in address, telephone, and
employment.

       Despite efforts on the part of the Department, Mother’s drug problems, among
other concerns, continued, and a termination petition3 was later filed on February 8, 2019.
The petition to terminate Mother’s parental rights alleged three grounds for termination
against her: abandonment by failure to provide a suitable home,4 substantial
noncompliance with permanency plan,5 and persistent conditions.6 The petition also
averred that the minor child’s best interests supported termination.

The trial

       A hearing was held on August 1, 2019, at which time the Department presented a
number of witnesses and documentary evidence. For her part, Mother did not present any
proof at trial. In order to better convey the problems that manifested themselves in this
case and Mother’s general failure to deal with them, a detailed account of the proof
offered at trial through the Department’s witnesses is provided below.

       The first witness to testify was Monica Hughes, a counselor and family support
specialist with WestCare of Tennessee. Ms. Hughes reported that Mother had been
referred for services based on substance abuse issues and for having attempted to use
someone else’s urine sample during a drug screen. Ms. Hughes stated that Mother had
missed her initial appointment and was late when it was rescheduled. According to Ms.
Hughes, Mother reported having a history of polysubstance abuse, but at the onset of Ms.

       3
            In addition to Mother, other individuals were named as respondents in the Department’s
petition. Those other respondents are not parties to this appeal.
         4
           See Tenn. Code Ann. § 36-1-113(g)(1); Tenn. Code Ann. § 36-1-102(1)(A)(ii).
         5
           See Tenn. Code Ann. § 36-1-113(g)(2).
         6
           See Tenn. Code Ann. § 36-1-113(g)(3).
                                              -3-
Hughes’ involvement, methamphetamine was the main problem. Ms. Hughes also stated
that Mother had been diagnosed with borderline personality disorder and bipolar disorder.

        Ms. Hughes testified that she and Mother had a conversation about the incident
where Mother used another individual’s urine sample. Ms. Hughes stated that Mother
had admitted to this act. Although Mother had expected the urine she used would be
clean, it turns out it was not.

      Ms. Hughes testified that, following intake, she completed a drug and alcohol
assessment for Mother. At the time of the assessment, Mother reported she was injecting
approximately an “8-ball” of methamphetamine per day.7 It was recommended from the
assessment that Mother attend a residential treatment program to address her issues.

       Although Mother did not believe she needed as intense treatment as had been
recommended, Ms. Hughes testified that she went ahead to provide outpatient services
while trying to assist Mother in receiving inpatient treatment. In elaborating on the
specific details of Mother’s recommended residential treatment, Ms. Hughes testified as
follows:

        The residential, meaning a minimum of nine to 12 months of inpatient
        treatment, which can be a combination of 28 to 90 days inpatient, halfway
        houses, partial hospitalizations. It all depends on -- she would have -- as in
        Buffalo Valley, they would do a reassessment once she got there to
        determine level of care and their programs that they would place her in.

      Ms. Hughes testified that Mother only attended four out of nine scheduled
appointments and was late to every single appointment she attended. Regarding the
missed appointments, Ms. Hughes testified as follows:

        Most of those were no-call, no-shows, or she would call me or text me 30
        minutes to an hour, sometimes later, stating that she wouldn’t be able to
        make the appointment or that she had forgotten about the appointment.

Ms. Hughes also testified that Mother reported using drugs at various times during this
period. Despite Ms. Hughes’ efforts to get Mother to attend inpatient treatment, she
claimed that Mother reported not needing that level of care. Ms. Hughes’ services were


        7
          As referenced by many opinions, it appears that the term“8-ball” is slang used to describe one-
eighth of an ounce, or at least 3 grams, of a drug. See State v. Clanton, No. M2015-02438-CCA-R3-CD,
2016 WL 5266548, at *2 (Tenn. Crim. App. Sept. 21, 2016) (likening “8 ball” to “approximately 3 grams
of crystal meth”); State v. Johnson, No. M2010-02086-CCA-R3-CD, 2012 WL 1900137, at *2 (Tenn.
Crim. App. May 25, 2012) (noting that witness described “ball” as “slang for an ‘eight ball’ or an eighth
of an ounce” and that an “eight ball” was “approximately 3.5 grams”).
                                                  -4-
terminated in September 2018 due in part to Mother’s noncompliance. Ms. Hughes
reported, however, that WestCare received another referral about Mother in April 2019.

       The next witness to testify was Sonya Gibson. Ms. Gibson was also employed by
WestCare and had received the April 2019 referral for Mother. According to Ms.
Gibson, Mother reported that she had reduced her substance abuse. Yet, by the end of
May 2019, Ms. Gibson was recommending inpatient treatment based on Mother’s
continued usage of drugs.

      Regarding Mother’s compliance with WestCare’s services as a result of the April
2019 referral, Ms. Gibson testified as follows:

      The first month there were two no-shows. The second month was two no-
      shows. The last month she was starting to make her visits; there was still
      one no-show, I believe. As far as the commitments on making the phone
      calls in between visits for getting into rehab and trying to get help with
      things like that, making those commitments, it was kind of half-done but
      not fully committed to it.

According to Ms. Gibson’s knowledge, Mother arrived in rehab on July 15, 2019, and she
testified that Mother did not have her own housing.

       Following Ms. Gibson’s testimony, the trial court heard from Andrea Mathews, a
former employee at Omni Community Health. Ms. Mathews testified that she became
involved with Mother in March 2018 when she was assigned to do therapeutic visits for
Mother and the minor child. Ms. Mathews stated that she also was assigned “to do the
parenting curriculum for [Mother] as well.”

       According to Ms. Mathews, out of the thirty-two hours of visits that she was
authorized to facilitate between March and June 2018, Mother only showed up for a total
of five hours. Mother had problems showing up on time for the visits she attended, and
when the first visit was canceled because Mother was late, she became angry. As Ms.
Mathews described it, “I did presently see eyes – on [Mother]. She was very mad. She
cussed out DCS, she cussed out the foster mom, and she said that it wasn’t right that her
visit was canceled.”

       This type of behavior on Mother’s part was not atypical. Ms. Mathews stated that
Mother often “came in angry” to visits and seemed to not understand why she needed
therapeutic visits. Yet, whereas Mother expressed to Ms. Mathews that she could handle
the child, Ms. Mathews observed that Mother “did not seem to know how to parent.”
Moreover, despite repeated instruction to bring a diaper bag to visits, Ms. Mathews stated
that Mother never did so.

                                          -5-
        Regarding the parenting classes that she was assigned to facilitate, Ms. Mathews
testified that those were not done while she provided services:

       We never actually made it to the parenting classes. The mother would not
       give me a time. We tried to make it right after the visits, and she didn’t
       understand why she couldn’t have more time with her child instead of
       having to do a parenting class, because she said she had other children and
       understood how to parent.

        Following Ms. Mathews’ testimony, Brandi Lawson was called as a witness. Ms.
Lawson testified that she was a family service worker for the Department, and she
represented that Mother has had continuous issues with the Department. She testified
that this was the minor child’s second time in custody and mentioned that the child’s first
time in custody had also been due to drug issues. Whereas a permanency plan had also
been entered in connection with the first episode, Ms. Lawson indicated that Mother had
not been in compliance with the steps on that permanency plan.

        Although Mother had a hair follicle test scheduled early on in this case, Ms.
Lawson testified that the test had to be rescheduled due to the fact that Mother had been
arrested. According to Ms. Lawson, Mother had reportedly sold pills or drugs to an
undercover police officer. When Mother later completed the rescheduled hair follicle
test, she tested positive for amphetamines and methamphetamines.

        When asked what initial steps were taken to assist Mother, Ms. Lawson responded
as follows:

              I know [another worker at the Department] had set up Omni
       Community Health. That was put in place for the visitation and also to
       assist with the parenting classes. There was a referral that was already put
       in from FSW Dugger for Covenant Counseling to do an alcohol and drug
       assessment, which was completed on March the 24th, and it recommended
       that mom do intensive outpatient and like partial hospitalization.

              We also went ahead and done another request -- well, mom said that
       she wanted to go to Ridgeview because she had a history at Ridgeview.
       She also had an assessment done at Ridgeview as well. That was done in
       March. The Department -- we submitted one for WestCare, who also done
       another alcohol and drug assessment, and you heard their recommendations
       when they were here.

Ms. Lawson also stated that the Department had continued to make visitation requests
through Omni up until March 2019 and that the Department had made offers to assist
Mother with her transportation issues.
                                       -6-
       Efforts were also made to ensure that Mother could find stable housing. As to this
issue, Ms. Lawson stated, “[W]e of course tell everyone we can offer the first month’s
rent or help out with furniture. We also gave her a resource guide for Roane County.”
Ms. Lawson further testified that she made Mother aware of the Pathways program,
which helps the homeless population.

        Although visits between Mother and the child were facilitated, Ms. Lawson
testified that Mother’s last visit with the child had been in February 2019 and, before that,
in September 2018. When asked if she knew why Mother had stopped visiting after
September, Ms. Lawson testified as follows:

              Well, in August she was involved in a serious accident on -- I
       believe it was August the 29th, and she was injured. She was hospitalized,
       discharged on November -- well, September 4th. And then we had a visit
       in September. She had two successful visits in September.

              On October 12th the visit was cancelled because [the child] was sick,
       and then another one was set up on October 27th, which mom didn’t
       confirm, so we had that pol -- rule; we had made it for four hours prior to
       the visit that she needed -- instead of 15 minutes, she needed to call four
       hours prior to the visit time to say if she was going to come or not. And she
       didn’t confirm, so that visit was canceled.

              She was in jail in November. It was sporadic. It wasn’t like a
       consistent thing. But she was in jail, so there was no visits.

              And then there were no visits in December. One time she said that
       her car broke down, one of the cars broke down, and she wasn’t able to
       make it, and then she was a no-show.

Regarding the month of January, Ms. Lawson testified that Mother was stuck on the side
of the road for one visit, and on another occasion, a visit was canceled when Mother was
late.

      Ms. Lawson described Mother as “very difficult to deal with,” stating that Mother
would call and cuss her out. She testified that Mother did not feel like she needed the
alcohol and drug treatment and claimed that calls had to be ended during several Child
and Family Team Meetings due to the fact that Mother was yelling and screaming.

        Unfortunately, drugs remained a serious problem in Mother’s life. Ms. Lawson
testified that Mother had not made any real improvement regarding drugs since the start
of the case, and as already noted, she stated that Mother had been resistant to getting the
                                            -7-
treatment everyone recommended. Mother had admitted to using drugs on several
occasions, and random screens revealed positive tests for many drugs. On one date, for
instance, Mother tested positive for amphetamines, meth, suboxone without a
prescription, and THC. On another date, Mother tested positive for these same drugs,
along with ecstasy. Ms. Lawson also testified to an incident where Mother attempted to
evade the testing procedures: “[She was caught] with a bottle in her vagina, trying to use
someone else’s pee. But at that time she admitted to using meth. She said she was using
an 8-ball every two to three days.”

      Mother continued to test positive for drugs in the year leading up to the trial, as
Ms. Lawson confirmed in her testimony:

              There was a drug screen done -- well, she admitted that she would
       test positive on October 15th to Rox -- using Roxies and she would test
       positive for Suboxone without a prescription. A drug screen was done on
       2/11, and she tested positive for Suboxone without a prescription,
       amphetamines, and meth. And then last month she tested positive for meth
       and amphetamines and THC and Suboxone without a prescription.

Ms. Lawson testified that she was never able to obtain a clean drug screen from Mother.

        In addition to Mother’s struggles with drugs, concerns existed as to her housing
situation and employment. At the time the child was removed, Mother was staying in an
apartment on Roane State Highway, but Ms. Lawson testified that Mother did not
ultimately maintain that housing because she got arrested and “wasn’t able to work and
pay the rent.” According to Ms. Lawson, Mother’s housing situation thereafter was
inconsistent, as Mother stayed variously in Kingston, Lenoir City, Harriman, and
Jamestown.

        Mother was employed at a Waffle House in Lenoir City at the time of the child’s
removal into the Department’s custody, and although she lost that job when she was
arrested, Ms. Lawson testified that Mother ended up working there again until August
2018. Mother had reported some other work involving cleaning houses, but Ms. Lawson
testified that the cleaning work was “short-lived,” that Mother had never provided
documentation of it, and that Mother did not get paid for it. Ms. Lawson claimed Mother
had not reported any other employment to her. Despite being ordered to pay a hundred
dollars per month in child support, Mother only paid a total of eighty-six dollars in child
support.

       When Ms. Lawson attempted to help Mother with her drug problem by providing
a list of different inpatient facilities, Mother was dismissive of the recommended
treatment. As Ms. Lawson recounted at trial:

                                           -8-
               It’s been, you know, she doesn’t feel like -- she didn’t feel like she
       needed the treatment. She said that when she was sober for a period of time
       prior to this custodial episode, she was able to do that on her own. She just
       really didn’t feel like, you know, that intensive treatment was needed.

Ms. Lawson also testified that another worker had done “a lot” of work attempting to get
Mother into treatment. Ms. Lawson testified that Mother was found to be not in
substantial compliance at an October 15, 2018 permanency plan hearing, and she stated
that nothing had changed since that date, save for the fact that Mother was in treatment at
the time of trial.

       Ms. Lawson testified that the child had been in a foster home since he entered
custody in March 2018, and she stated that this placement was the same home he had
been in during a prior removal. Ms. Lawson reported that the minor child was “very
attached” to the foster family and was “very bonded and happy.” She stated that he
referred to them as “Mommy and Daddy” and went about the house saying, “This is my
brother; This is my sister.” According to Ms. Lawson, the home was preadoptive.

        Although Ms. Lawson stated that the child had some stuttering issues when he
came into custody, she testified that the issues had “gotten better.” She further reported
that the child exhibited behavioral problems following his last visit with Mother in
February 2019, which resulted in the ending of visitations with Mother. As for the
relationship between Mother and the child, Ms. Lawson testified that the child did not ask
for Mother, and when reflecting on certain phone calls she had tried to facilitate, she
stated as follows: “I was like: Let’s have a phone call, you know. And she would get on
the phone and she would talk to him, but he was just all over the place and didn’t identify
her as, you know, Mommy.”

       The proof showed that Mother’s recent entry into rehab was paired with a plan for
an eight-month halfway house stay afterwards. When asked if it would be detrimental to
remove the child from his foster home and place him back with Mother after that passage
of time, Ms. Lawson replied, “Yes; very.”

        Ms. Lawson stated that there had been continuous issues with Mother abusing
drugs in this case and that there had also been issues with her being arrested. Although
she testified that Mother’s attitude had improved some by the time of trial, she observed
that the change coincided with the removal of another child of Mother’s that previous
spring.

      Regarding Mother’s transportation issues, Ms. Lawson testified that Mother did
not have a license,8 and she stated that Mother was still “working on some legal stuff.”

       8
           Although not specifically stated, in the context of Ms. Lawson’s testimony, the implication is
                                                  -9-
She also considered Mother to be homeless, stating that, “When she wasn’t in jail, she
just stayed here, there, you know, a little bit of everywhere.” Ms. Lawson testified that
Mother had never provided an address for stable housing. Moreover, at the time of trial,
Ms. Lawson did not have evidence of any employment for Mother that could be verified.

        The last witness to testify was Miranda R. (“Foster Mother”), the foster mother for
the child at issue. At the time of trial, the child had been with Foster Mother for about a
year and five months. He had also been in Foster Mother’s home on a prior occasion, for
a period of approximately three months. Foster Mother testified that her home consisted
of her, her husband, four biological children, and the child at issue. She testified that the
child’s relationship with her other children and her husband was “Great.” She further
testified that her home was preadoptive and that the minor child refers to her and her
husband as “Mom” and “Dad.” According to her, the minor child did this on his own.

Ruling and Disposition

       Upon the conclusion of the proof, the trial court orally ruled that Mother’s parental
rights should be terminated upon all grounds alleged against her in the Department’s
petition. It also ruled that termination was in the child’s best interests, offering the
following analysis in reference to the best interest factors under Tennessee Code
Annotated section 36-1-113(i):

        [Mother] has taken a step towards changing her circumstance; however, the
        Court finds that she has made -- as far as any sort of actual change or
        lasting change, that she has not made any adjustment of her circumstance to
        date regarding the substance abuse issue, housing, ability to provide any
        sort of legal source of income or support to provide for the child.

        ....

        [T]he Department had made reasonable efforts for approximately 14
        months prior to her making any progress whatsoever to address the issues,
        and the Court would also note that up until the last two weeks prior to this
        hearing, that she had made no substantial step, if any, to address the
        underlying substance abuse issue, which is the primary cause for the child’s
        removal, and that she still has a week or two to go to even complete that,
        which she can voluntarily leave at any point in time, and also that she has a
        significant period of time in order to actually complete the intensive
        outpatient or halfway house requirement of her prior recommendations.



that Mother still did not have a “driver’s” license.
                                                       - 10 -
      The Court does not -- accordingly finds that it does not appear
reasonably possible for such an adjustment to be made at this time.

       As to . . . whether the parent . . . has maintained regular visitation or
other contact with the child, the Court finds that . . . [Mother] did not have
regular visitation while she was allowed, and then the other contact would
have been the phone calls that she was allowed to after the Court found that
the visitation was detrimental to the child, but it still allowed the open-door
phone calls, which she did not take advantage of.

       So the Court finds that ground 3 also tends to lean toward that it’s in
the best interest of the child for the rights to be terminated.

....

       The Court does find that there was a meaningful relationship
between the child . . . and the mother at the time the child was removed and
that that did persist for some time, but it has been a substantial period of
time since the child and the mother have had any contact.

      The Court finds that [this consideration] . . . it’s kind of not
conclusive either way as to [Mother].

        The fifth category, the effect a change of caretakers and physical
environment is likely to have on the child’s emotional, psychological and
medical condition, the Court finds that the testimony makes it quite clear
that at this point in time, if the child is removed from the foster parents, that
will have a significant detrimental effect on at least the child’s emotional
and maybe psychological condition of the child, but there is no testimony,
expert testimony, to get the psychological, but the Court clearly finds that it
would have a detrimental effect on the child’s emotional condition.

       Whether the parent . . . has shown brutality, physical, sexual,
emotional or psychological abuse, or neglect toward the child . . . the Court
will note . . . the child was dependent/neglected in [her] care, and
subsequently there’s been a child removed from -- a separate child removed
from the care of [Mother].

       So the Court would find that, as to ground 6, that that does tend to
lend that it’s in the best interest of the child to terminate . . . rights.

      Number 7, whether the physical environment of the parent’s . . .
home is healthy and safe, whether there is criminal activity in the home, or
                                  - 11 -
       whether there is such use of alcohol or controlled substances or controlled
       substance analogs as may render the parent or guardian consistently unable
       to care for the child in a safe and stable manner, there is no proof that -- the
       proof is, is that [Mother] does not have a stable home; that her home, for
       whatever reason, is not allowed to be viewed, due to her refusal to allow the
       Department and others to come to whatever residence she was staying at.

               The Court also states that the controlled substance issues, though
       she’s taken a step to address those, there is no proof that those have been
       addressed or that any treatment program has been completed. Everything
       other than that, the Court would have to conjecture and speculate as to
       whether or not [Mother] would successfully complete that, to address that
       in her favor.

       ....

             Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child . . . the Court notes that it was
       recommended that she do co-occurring mental health and alcohol and drug
       assessment, and at this point in time the Court’s not in a position to really
       make a finding for or against [Mother] as far as that ground[.]

       ....

              Considering all of those factors, the Court finds by clear and
       convincing evidence upon the facts previously found and the application of
       those best interest criteria established in the statute that there is clear and
       convincing evidence that . . . the parental rights of [Mother] . . . should be
       forever severed and terminated[.]

        A formal order terminating Mother’s parental rights was subsequently entered by
the trial court on August 29, 2019. This appeal followed.

                                  ISSUES PRESENTED

       Mother’s appellate brief raises a number of specific issues for our review.
Restated nearly verbatim, they are as follows:

   1. Whether the trial court’s findings of fact regarding the removal of the minor child
      are supported by the facts in the record.
   2. Whether the trial court erred in finding there were grounds to terminate the
      Mother’s parental rights based upon abandonment under Tenn. Code Ann. § 36-1-
      102(1)(A)(ii).
                                           - 12 -
   3. Whether the trial court erred in finding that the petitioner had proven persistent
      conditions and noncompliance with the permanency plan by clear and convincing
      evidence.
   4. Whether the trial court erred in shifting the burden to the Mother to prove that the
      grounds for termination were not met instead of requiring the petitioner to prove
      its grounds.

       We note that in any termination of parental rights appeal, however, our review is
not circumscribed by the specific concerns uplifted by an appealing parent in his or her
appellate brief. As the Tennessee Supreme Court has made clear, in order to help “ensure
that fundamental parental rights are not terminated except upon sufficient proof, proper
findings, and fundamentally fair procedures,” we are required to review the trial court’s
findings as to each ground for termination and as to whether termination is in the child’s
best interest. See In re Carrington H., 483 S.W.3d 507, 525-26 (Tenn. 2016) (“[I]n an
appeal from an order terminating parental rights the Court of Appeals must review the
trial court’s findings as to each ground for termination and as to whether termination is in
the child’s best interests, regardless of whether the parent challenges these findings on
appeal.”).

                                   STANDARD OF REVIEW

       “A biological parent’s right to the care and custody of his or her child is among the
oldest of the judicially recognized liberty interests protected by the due process clauses of
the federal and state constitutions.” In re M.L.P., 228 S.W.3d 139, 142 (Tenn. Ct. App.
2007). “Although this right is fundamental and superior to claims of other persons and
the government, it is not absolute.” In re J.C.D., 254 S.W.3d 432, 437 (Tenn. Ct. App.
2007). “It continues without interruption only as long as a parent has not relinquished it,
abandoned it, or engaged in conduct requiring its limitation or termination.” In re M.J.B.,
140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). In this State, “[w]ell-defined circumstances
exist under which a parent’s rights may be terminated.” In re Roger T., No. W2014-
02184-COA-R3-PT, 2015 WL 1897696, at *6 (Tenn. Ct. App. Apr. 27, 2015). Parties
who have standing to seek the termination of a parent’s parental rights must prove two
things under the Tennessee Code. They must first prove at least one of the statutory
grounds for termination. In re J.C.D., 254 S.W.3d at 438 (citing Tenn. Code Ann. § 36-
1-113(c)(1)). Second, they must prove that termination of parental rights is in the child’s
best interests. Id. (citing Tenn. Code Ann. § 36-1-113(c)(2)).

       Because the decision to terminate a parent’s parental rights has “profound
consequences,” trial courts must apply a higher standard of proof in deciding termination
cases. In re M.L.P., 228 S.W.3d at 143. “To terminate parental rights, a court must
determine that clear and convincing evidence proves not only that statutory grounds exist
but also that termination is in the child’s best interest.” In re Valentine, 79 S.W.3d 539,
546 (Tenn. 2002) (citing Tenn. Code Ann. § 36-1-113(c)). “Clear and convincing
                                            - 13 -
evidence is evidence that eliminates any substantial doubt and that produces in the fact-
finder’s mind a firm conviction as to the truth.” In re M.A.B., No. W2007-00453-COA-
R3-PT, 2007 WL 2353158, at *2 (Tenn. Ct. App. Aug. 20, 2007). This heightened
burden of proof “minimizes the risk of erroneous decisions.” In re M.L.P., 228 S.W.3d at
143.

       Due to the heightened burden of proof required under the statute, we must adapt
our customary standard of review. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App.
2005). “First, we must review the trial court’s specific findings of fact de novo in
accordance with Tenn. R. App. P. 13(d).” In re M.J.B., 140 S.W.3d at 654. “Second, we
must determine whether the facts, either as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements required
to terminate a biological parent’s parental rights.” Id.

                                      DISCUSSION

       As already noted, we are required by Tennessee Supreme Court precedent to
“review the trial court’s findings as to each ground for termination and as to whether
termination is in the child’s best interests.” In re Carrington H., 483 S.W.3d at 525.
Before turning our attention to the specific grounds for termination relied on in this case
and what the child’s best interests dictate, however, we begin our discussion by focusing
on Mother’s raised concerns. Although some of Mother’s articulated issues no doubt
relate to the grounds for termination that we will explore more fully later in this opinion,
we find it prudent to first separately address the narrow concerns she raises.

Mother’s raised concerns

       As a preliminary issue, Mother criticizes the trial court’s finding about the
circumstances of the child’s removal, namely the finding that the “child was in the
custody of the Department due to drug exposure and was removed from a home on Roane
State Highway at the time of the removal.” Although Mother argues that this finding is
not supported by the record, we disagree. Evidence presented at trial clearly supports the
trial court’s finding. First, we observe that the bench order placing the child in the
Department’s custody reflects that Mother’s trial home placement was revoked due to her
continued noncompliance with court orders from the first removal episode. It is readily
apparent from the record that such noncompliance involved Mother’s long-standing
problems with drugs. Indeed, as outlined earlier in this opinion, the permanency plan
created in March 2018 stated as follows when describing the conditions that led to the
child’s removal:

       The court did give [Mother] a 60-day temporary trial home placement to
       come in compliance. The trial home placement was revoked due to her
       inability to come into compliance with the court. The previous custodian
                                        - 14 -
        was not present in court. Therefore, the court placed [the child] into the
        Department of Children[’]s Services[’] custody. [Mother’s] inability to
        provide negative drug screens over at least a 6 month period, stable
        housing and a safe environment for [the child] are major concerns.

(emphasis added). Moreover, we note that there was testimony offered by Ms. Lawson at
trial which reflected that both times the child was removed was due to drug issues. As
for the component of the court’s finding that the child was removed from a home on
Roane State Highway, we note that Ms. Lawson specifically stated that Mother “had an
apartment on Roane State Highway” at the time the child came into the Department’s
custody.

       We next turn to Mother’s second raised issue, which challenges the ground for
abandonment relied on by the Department in this case. Specifically, as developed in her
brief, Mother argues that there was “no proof that the minor child was in the home of the
Mother at the time of the removal.” She goes on to argue that there was no proof that the
child was in Mother’s custody at the time of removal. Although it is true that the
definition for abandonment relied on here, colloquially known as “failure to establish a
suitable home,” requires that a child be “removed from the home or the physical or legal
custody of a parent,” Tenn. Code Ann. § 36-1-102(1)(A)(ii), such a requirement does not
present an impediment in this case. Indeed, as we have noted, the record contains
evidence that the child’s removal occurred when Mother’s trial home placement was
revoked. Although this ground of abandonment requires fuller consideration later in the
opinion, we dispense with the narrow concern raised by Mother here.

       Mother’s next raised issue challenges the trial court’s reliance on the substantial
noncompliance with permanency plan and persistence of conditions grounds for
termination. Her concern is specifically predicated upon her belief that the record lacks
evidence as to the conditions of the child’s removal, which she reasons are relevant to
establishing both grounds for termination. Mother argues, for example, that “without
evidence as to the grounds for removal, the Trial Court had no basis to find that the
permanency plan or the ‘persistent’ conditions in the termination petition were in any
way related to the removal of the minor child.” We will not explore certain aspects of her
legal argument any further than is necessary here9 because the overarching argument
itself is built on a faulty factual premise. Contrary to the suggestion of Mother, the
record does contain evidence pertaining to the reasons for the child’s removal. As we
noted in our discussion of the first issue raised by Mother, evidence revealed that
        9
           As discussed later in the opinion, the persistence of conditions ground for termination applies
when, among other things, “[t]he conditions that led to the child’s removal still persist, preventing the
child’s safe return to the care of the parent . . . or other conditions exist that, in all reasonable
probability, would cause the child to be subjected to further abuse or neglect, preventing the child’s safe
return to the care of the parent.” Tenn. Code Ann. § 36-1-113(g)(3)(A)(i) (emphasis added).

                                                  - 15 -
Mother’s drug struggles are what ultimately fueled the need for removal. In this vein, we
observe that Ms. Lawson’s testimony indicated that both instances of the child’s removal
were due to drug issues, and the first permanency plan created in the present matter
detailed that the trial home placement had been revoked due to Mother’s noncompliance,
specifically noting that Mother had an inability to provide negative drug screens. As with
the ground for abandonment relied on in this case, we will examine the substantial
noncompliance with permanency plan and persistence of conditions grounds for
termination more fully later in this opinion.

      The last issue raised by Mother involves an argument that the trial court
erroneously shifted the burden to her to prove that the grounds for termination were not
met. She notes, for instance, that the court made certain findings about her failure to
provide proof of housing. We do not share Mother’s concern. As the Department aptly
explained in its brief:

      No burden shifting occurred. The permanency plans required Mother to
      provide proof of housing and paid rent/mortgage and utilities, comply with
      home visits by DCS and service providers, provide proof of employment or
      a source of income, and maintain contact with the Department and inform
      the Department of changes to her telephone, address, or employment.
      Therefore, Mother’s failure to provide proof of these responsibilities is
      noncompliance with the permanency plan. The Department appropriately
      put on proof of Mother’s noncompliance with these responsibilities.

(internal references omitted). Having now fully addressed Mother’s articulated
grievances, we shift our focus to a more comprehensive consideration of the grounds for
termination relied on by the trial court.

Abandonment by Failure to Establish a Suitable Home

       Pursuant to Tennessee Code Annotated section 36-1-113(g)(1), “[a]bandonment by
the parent or guardian, as defined in § 36-1-102” may constitute a ground for termination.
In turn, the referenced section of 36-1-102 contains several distinct statutory meanings of
abandonment. As is relevant in this case, the controlling definition of abandonment is
specifically located at Tennessee Code Annotated section 36-1-102(1)(A)(ii) and reads as
follows:

   (a) The child has been removed from the home or the physical or legal custody
       of a parent or parents or guardian or guardians by a court order at any stage
       of proceedings in which a petition has been filed in the juvenile court
       alleging that a child is a dependent and neglected child, and the child was
       placed in the custody of the department or a licensed child-placing agency;

                                          - 16 -
   (b) The juvenile court found, or the court where the termination of parental
       rights petition is filed finds, that the department or a licensed child-placing
       agency made reasonable efforts to prevent removal of the child or that the
       circumstances of the child’s situation prevented reasonable efforts from
       being made prior to the child’s removal; and

   (c) For a period of four (4) months following the physical removal, the
       department or agency made reasonable efforts to assist the parent or parents
       or the guardian or guardians to establish a suitable home for the child, but
       that the parent or parents or the guardian or guardians have not made
       reciprocal reasonable efforts to provide a suitable home and have
       demonstrated a lack of concern for the child to such a degree that it appears
       unlikely that they will be able to provide a suitable home for the child at an
       early date. The efforts of the department or agency to assist a parent or
       guardian in establishing a suitable home for the child shall be found to be
       reasonable if such efforts equal or exceed the efforts of the parent or
       guardian toward the same goal, when the parent or guardian is aware that
       the child is in the custody of the department[.]

Tenn. Code Ann. § 36-1-102(1)(A)(ii).

       In connection with this ground for termination, case law instructs that the concept
of a home’s suitability is not a narrow one limited solely to consideration of the physical
structure of the parent’s residence. As this Court discussed in a recent opinion:

       “A suitable home ‘requires more than a proper physical living location.’”
       In re Navada N., 498 S.W.3d 579, 595 (Tenn. Ct. App. 2016)
       (quoting In re Hannah H., No. E2013-01211-COA-R3-PT, 2014 WL
2587397, at *9 (Tenn. Ct. App. June 10, 2014)). A suitable home requires
       “[a]ppropriate care and attention ... to the child.” In re Matthew T., No.
       M2015-00486-COA-R3-PT, 2016 WL 1621076, at *7 (Tenn. Ct. App. Apr.
       20, 2016). The home must also “be free of drugs and domestic
       violence.” In re Hannah H., 2014 WL 2587397, at *9.

In re Josiah T., No. E2019-00043-COA-R3-PT, 2019 WL 4862197, at *7 (Tenn. Ct.
App. Oct. 2, 2019).

       Here, our review of the record confirms the trial court’s conclusion that this
ground was established by clear and convincing evidence. As we have noted, the child
was removed and placed in the Department’s custody in March 2018 when Mother’s trial
home placement was revoked. The child was thereafter adjudicated dependent and
neglected, and we note that when it had removed the child, the removing court found that
it was reasonable to make no efforts to maintain the child in the home based on the
                                          - 17 -
circumstances. Specifically, the court referenced Mother’s inability to come into
compliance with previous court orders.

        Regarding the efforts of the Department to assist Mother in establishing a suitable
home and the efforts of Mother to provide one for the child, the record is clear that, in the
four months following the removal and even thereafter, the Department made reasonable
efforts to assist, whereas Mother failed to make reciprocal efforts. We need not tax the
length of this opinion by revisiting all of the testimony that touched on the Department’s
efforts to assist Mother, but it is clear that there were many efforts made to assist Mother
to establish a suitable home for the child. Among other things, the Department made
referrals for services, developed a permanency plan with Mother, facilitated the
scheduling of drug assessments, helped arrange visitation, and as it specifically
concerned the need for a suitable physical home, the Department offered to pay the first
month’s rent and help out with furniture. Mother was also given a resource guide.

       The Department’s efforts to encourage and facilitate the recommended inpatient
treatment for Mother’s drug problems were particularly significant as it concerns this
ground because, as we have noted, a suitable home requires more than an appropriate
physical structure. See id. The home must also be free of drugs. Id. Here, though,
Mother was repeatedly dismissive of the recommendation to attend inpatient treatment
throughout the case. More than one witness testified at trial as to Mother’s stated belief
that she did not need as intense treatment as had been recommended. Mother’s efforts to
improve her situation and provide a suitable home were undisputedly weak. Her own
counsel remarked at trial that there was “no doubt she’s blown the deadlines in all of the
permanency plans,” and in his closing argument, Mother’s counsel conceded that the
testimony was “clear that she wasn’t taking the process seriously” for the majority of the
case.

       The proof demonstrated that Mother lost the apartment she had at the time of the
child’s removal, and thereafter, her housing was inconsistent. The proof also indicated
that the Department had not been allowed into a home where it discovered Mother was
staying. According to Ms. Lawson, Mother had never provided an address for stable
housing. There was also much concern in this case about Mother’s lack of employment
following her job at Waffle House.

       Although Mother entered rehab approximately two weeks before trial, evidence
indicated that this rehab stint was to be followed by a multi-month stay in a halfway
house afterwards. Clearly, this claimed commitment to recovery, assuming it actually
came to fruition, would forestall any potential reunion with the child for quite some time.
Mother not only failed to establish a suitable home in the four months following removal,
she also clearly was not in a position to provide a suitable home at the time of trial. This
ground for termination is hereby affirmed.

                                           - 18 -
Substantial Noncompliance with Permanency Plan

       The next ground for termination involves a consideration of Tennessee Code
Annotated section 36-1-113(g)(2), which allows for a termination of parental rights when
“[t]here has been substantial noncompliance by the parent . . . with the statement of
responsibilities in a permanency plan.” Tenn. Code Ann. § 36-1-113(g)(2). This Court
has previously outlined the standards pertaining to this ground as follows:

              The determination of whether there has been substantial
      noncompliance with a permanency plan is a question of law, to be reviewed
      on appeal de novo with no presumption of correctness. Termination of
      parental rights under Tennessee Code Annotated Section 36-1-113(g)(2)
      “requires more proof than that a parent has not complied with every jot and
      tittle of the permanency plan.” To succeed under Section 36-1-113(g)(2),
      DCS “must demonstrate first that the requirements of the permanency plan
      are reasonable and related to remedying the conditions that caused the child
      to be removed from the parent’s custody in the first place.” Second, DCS
      must show that “the parent’s noncompliance is substantial in light of the
      degree of noncompliance and the importance of the particular requirement
      that has not been met.”

In re Daymien T., 506 S.W.3d 461, 471 (Tenn. Ct. App. 2016) (internal citations
omitted).

        Early in this opinion, we specifically detailed the various requirements of the
permanency plans entered in this case, and having reviewed the record, we are of the
opinion that these requirements were reasonable and related to remedying the conditions
that caused the child’s removal. Given Mother’s long-standing problem with drugs, the
requirements aimed at addressing that concern were of especial importance.
Unfortunately, Mother was dismissive of the need to address her substance abuse
problem for the majority of the case, and she consistently failed drug screens. In
detailing this and other areas of noncompliance on Mother’s part, the trial court noted as
follows in its order of termination:

      [T]he Court finds that despite taking multiple alcohol and drug
      assessments, she refused to follow through with any of the
      recommendations until 2 weeks prior to today’s hearing. The Court finds
      that the mother did submit to random drug screens from time to time, but
      all of them have been positive for an assortment of illegal and non-
      prescribed substances and that the mother has no proof of any housing at
      this point. That visitation, although eventually suspended due to the effect
      it was having on the child, was sporatic [sic] when allowed and the phone
      calls allowed were not completed.
                                          - 19 -
The trial court also referenced, among other things, that Mother still had pending criminal
issues.

       The evidence was clear that Mother took virtually no steps in meaningfully
addressing the permanency plan requirements prior to the filing of the petition to
terminate her parental rights. Indeed, whereas the termination petition was filed in
February 2019, Mother’s counsel acknowledged in closing argument that he was “not
even going to try to insult the Court by pretending that my client made any progress
before March.” It is true that Mother had enrolled in rehab just before trial, but outside of
that, Ms. Lawson testified that nothing had changed since Mother was found to be not in
substantial compliance at an October 15, 2018 permanency plan hearing.

       We are not persuaded that Mother’s recent entry into rehab by the time of trial
somehow altered the picture that the record clearly and convincingly painted: she was in
substantial noncompliance with the permanency plan requirements. Although Mother no
doubt took a few positive first steps to remedying her problem, much more remained to
be done. Further, we note that this Court has oftentimes regarded belated actions on a
permanency plan as “too little, too late.” “This ‘too little, too late’ concept is often used
to describe parents who, despite having an abundance of time and resources, wait until
shortly before their termination hearing and then hurriedly try to comply with the
obligations in their permanency plans.” In re M.J.M., Jr., No. M2004-02377-COA-R3-
PT, 2005 WL 873302, at *10 (Tenn. Ct. App. Apr. 14, 2005). The trial court’s reliance
on this ground for termination is affirmed.

Persistent Conditions

      Tennessee Code Annotated section 36-1-113(g)(3) outlines the ground for
termination commonly known as “persistence of conditions.” This ground applies when:

       The child has been removed from the home or the physical or legal custody
       of a parent . . . for a period of six (6) months by a court order entered at any
       stage of proceedings in which a petition has been filed in the juvenile court
       alleging that a child is a dependent and neglected child, and:

       (i) The conditions that led to the child’s removal still persist, preventing the
       child’s safe return to the care of the parent . . . or other conditions exist that,
       in all reasonable probability, would cause the child to be subjected to
       further abuse or neglect, preventing the child’s safe return to the care of the
       parent . . . ;

       (ii) There is little likelihood that these conditions will be remedied at an
       early date so that the child can be safely returned to the parent . . . in the
                                            - 20 -
       near future; and

       (iii) The continuation of the parent . . . and child relationship greatly
       diminishes the child’s chances of early integration into a safe, stable, and
       permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3)(A). The purpose behind this ground “is to prevent the
child’s lingering in the uncertain status of foster child if a parent cannot within a
reasonable time demonstrate an ability to provide a safe and caring environment for the
child.” In re D.C.C., No. M2007-01094-COA-R3-PT, 2008 WL 588535, at *9 (Tenn. Ct.
App. Mar. 3, 2008).

       Having reviewed the trial court’s order, we are compelled to vacate this ground for
termination. In relevant part, we observe that the trial court failed to make specific
findings regarding each of the elements applicable to the persistence of conditions
ground. Namely, the “likelihood that [the persistent conditions] will be remedied at an
early date so that the child can be safely returned to the parent . . . in the near future” is
wholly unexamined. Tenn. Code Ann. § 36-1-113(g)(3)(A)(ii). Case law is clear that the
consideration of potential remediation is an express requirement under this ground. See
In re Aaron E., No. M2014-00125-COA-R3-PT, 2014 WL 3844784, at *9 (Tenn. Ct.
App. Aug. 4, 2014) (“[T]he trial court is required to consider the likelihood that the
conditions will be remedied such that the child can be safely returned to the parent in the
near future.”); In re Hannah H., No. E2013-01211-COA-R3-PT, 2014 WL 2587397, at
*11 (Tenn. Ct. App. June 10, 2014) (noting that the persistence of conditions ground also
requires the court to find that there is little likelihood of remediation at an early date).

       In previous cases, we have vacated a trial court’s reliance on this ground when the
likelihood of remediation was not the subject of any finding in the order of termination.
As we explained in one opinion:

       The absence of appropriate findings supporting this ground for termination
       is not a trivial concern. With respect to termination cases, the trial court is
       specifically directed by statute to “enter an order that makes specific
       findings of fact and conclusions of law.” Tenn. Code Ann. § 36-1-113(k).
       Because the trial court did not make specific findings regarding each of the
       elements applicable to the persistence of conditions ground, we are
       compelled to vacate the termination order with respect to this ground for
       termination as to both parents and, as to Father, remand for the preparation
       of appropriate findings of fact and conclusions of law as required by
       statute. See State v. C.H.K., 154 S.W.3d 586, 591 (Tenn. Ct. App. 2004)
       (vacating ground of abandonment finding under Tennessee Code Annotated
       section 36-1-102(1)(A)(iv) and remanding for findings when the trial
       court’s order failed “to set forth any findings which show either that C.H.K.
                                            - 21 -
       was incarcerated on July 18, 2002, the date D.C.S. filed its petition
       instituting termination proceedings, or that she was incarcerated during all
       or part of the four months immediately preceding that date”). Further
       findings as to Mother on this ground for termination are unnecessary given
       our ultimate disposition herein, which includes our affirmance of the
       termination of her parental rights.

In re Mickeal Z., No. E2018-01069-COA-R3-PT, 2019 WL 337038, at *13 (Tenn. Ct.
App. Jan. 25, 2019) (internal footnote omitted).

       Given the absence of all findings requisite to support this ground for termination,
we hereby vacate the persistence of conditions ground. Because our ultimate disposition
herein includes an affirmance of the termination of Mother’s parental rights, however, we
need not remand for further findings.

Best Interests

       When at least one ground for termination has been properly established against a
parent, this Court shifts its focus to whether termination of the parent’s parental rights is
in the child’s best interests. “Because not all parental conduct is irredeemable,
Tennessee’s termination of parental rights statutes recognize the possibility that
terminating an unfit parent’s parental rights is not always in the child’s best interest.” In
re Jacobe M.J., 434 S.W.3d 565, 573 (Tenn. Ct. App. 2013). As such, “[w]hen at least
one ground for termination of parental rights has been established, the petitioner must
then prove, by clear and convincing evidence, that termination of the parent’s rights is in
the child’s best interest.” Id. at 572.

        When conducting a best interests analysis, conflicts between the interests of the
parent and child are to be resolved in “favor of the rights and best interest of the child.”
Id. at 573 (citing Tenn. Code Ann. § 36-1-101(d)). The analysis “must be viewed from
the child’s, rather than the parent’s, perspective.” White v. Moody, 171 S.W.3d 187, 194
(Tenn. Ct. App. 2004). In Tennessee, the General Assembly has codified a list of nine
non-exclusive factors that trial courts are to consider when conducting a best interests
inquiry in termination of parental rights cases. These non-exclusive factors are as
follows:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s
       best interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear
                                         - 22 -
       possible;

       (3) Whether the parent or guardian has maintained regular visitation or
       other contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult
       in the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian from
       effectively providing safe and stable care and supervision for the child; or

       (9) Whether the parent or guardian has paid child support consistent with
       the child support guidelines promulgated by the department pursuant to §
       36-5-101.

Tenn. Code Ann. § 36-1-113(i). “Ascertaining a child’s best interests does not call for a
rote examination” of these factors, and “depending upon the circumstances of a particular
child and a particular parent, the consideration of one factor may very well dictate the
outcome of the analysis.” In re Audrey S., 182 S.W.3d at 878.

       Having carefully reviewed the record, we agree with the trial court that there is
clear and convincing evidence that terminating Mother’s parental rights is in the child’s
best interests. There are many concerns in this case, but at the forefront is Mother’s long-
standing problem with drugs. The record is replete with evidence pertaining to this
problem and Mother’s failure to take any meaningful steps to address it until two weeks
before trial. Although we wish Mother well and hope she makes progress in the future,
no real lasting change in her circumstances had been established by the time of trial.

                                           - 23 -
        Again, the essential inquiry here is what is in the best interests of the child, and
based on this record, the child’s interests are served by terminating Mother’s rights.
Mother is in no position to parent the child at this point given her unresolved drug
problem, and the evidence indicates that the child is “very attached” to his foster family,
which is a preadoptive home. Having carefully reviewed the record and considered the
totality of the circumstances presented by it, the evidence clearly and convincingly
weighs in favor of terminating Mother’s parental rights.

                                     CONCLUSION

        Although we vacate the trial court’s reliance on the persistence of conditions
ground for terminating Mother’s parental rights, the termination of Mother’s parental
rights is otherwise affirmed for the reasons stated herein.


                                                    _________________________________
                                                    ARNOLD B. GOLDIN, JUDGE




                                           - 24 -